Case: 20-61033         Document: 00516064115             Page: 1      Date Filed: 10/21/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                       No. 20-61033
                                                                               October 21, 2021
                                     Summary Calendar
                                                                                 Lyle W. Cayce
                                                                                      Clerk
   Roberto Ailon-Mendosa,

                                                                                 Petitioner,

                                             versus

   Merrick Garland, U.S. Attorney General,

                                                                               Respondent.


                           Petition for Review of an Order of the
                               Board of Immigration Appeals
                                   BIA No. A077 490 980


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Roberto Ailon-Mendosa, 1 a native and citizen of Guatemala, was
   ordered removed in absentia in 1999. He moved to reopen his removal
   proceedings in 2020 and now petitions for review of the order of the Board



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
          1
              The petitioner’s last name also appears in the record as Ailon-Mendoza.
Case: 20-61033        Document: 00516064115             Page: 2      Date Filed: 10/21/2021




                                        No. 20-61033


   of Immigration Appeals (BIA) dismissing his appeal from the denial of that
   motion by the immigration judge (IJ).
           We review the denial of a motion to reopen under a “highly
   deferential” abuse-of-discretion standard. Singh v. Gonzales, 436 F.3d 484,
   487 (5th Cir. 2006) (quoting Zhao v. Gonzales, 404 F.3d 295, 301 (5th Cir.
   2005)). This standard requires us to affirm the denial “as long as it is not
   capricious, without foundation in the evidence, or otherwise so irrational that
   it is arbitrary rather than the result of any perceptible rational approach.”
   Gomez-Palacios v. Holder, 560 F.3d 354, 358 (5th Cir. 2009) (citing Singh, 436
   F.3d at 487). Our review is generally confined to the BIA’s decision, even
   though we may also consider the IJ’s decision insofar as it affected the
   decision of the BIA. See Orellana-Monson v. Holder, 685 F.3d 511, 517 (5th
   Cir. 2012) (citing Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009)).
           Aliens seeking to reopen their removal proceedings may invoke the
   immigration court’s regulatory power to reopen sua sponte or a statutory
   right to reopen under 8 U.S.C. § 1229a(c)(7). Lugo-Resendez v. Lynch, 831
   F.3d 337, 340–41 (5th Cir. 2016). Ailon-Mendosa did both. First, he claimed
   that reopening was appropriate under § 1229a(c)(7)(C)(ii), a provision that
   allows reopening at any time 2 based on evidence of changed country
   conditions. Ailon-Mendosa introduced little evidence of changed conditions;
   his submission primarily concerned an incident involving his father. The BIA
   did not abuse its discretion in concluding that this was insufficient to
   demonstrate the requisite showing of a material change of conditions in
   Guatemala between the time Ailon-Mendosa was ordered removed in 1999
   and the filing of his motion in 2020. See Nunez v. Sessions, 882 F.3d 499, 508–



           2
            A statutory motion to reopen must generally be filed within 90 days of the entry
   of a removal order. See § 1229a(c)(7)(C)(i).




                                              2
Case: 20-61033      Document: 00516064115           Page: 3   Date Filed: 10/21/2021




                                     No. 20-61033


   09 (5th Cir. 2018) (noting that “a petitioner bears a heavy burden to show
   changed country conditions”); Ramos-Lopez v. Lynch, 823 F.3d 1024, 1026
   (5th Cir. 2016); Singh, 436 F.3d at 487.
          Ailon-Mendosa also contended that a sua sponte reopening was
   warranted because he did not receive effective notice of his removal
   proceedings in 1999. We lack jurisdiction to review denials of sua sponte
   reopenings. Qorane v. Barr, 919 F.3d 904, 911–12 (5th Cir. 2019). Neither
   may we consider whether the alleged lack of notice provided Ailon-Mendosa
   a statutory right to reopen his case, because he did not raise that claim before
   the BIA. See Omari v. Holder, 562 F.3d 314, 318–19, 322 (5th Cir. 2009).
   Finally, to the extent Ailon-Mendosa attacks the underlying order of
   removal, his failure to file a timely petition for review of that order deprives
   us of jurisdiction to review it. See Stone v. INS, 514 U.S. 386, 405–06 (1995);
   Mendias-Mendoza v. Sessions, 877 F.3d 223, 227 (5th Cir. 2017).
          Ailon-Mendosa’s petition for review is DENIED in part and
   DISMISSED in part for lack of jurisdiction.




                                          3